DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 4, 12, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Applicant recites “wherein distal end portions of the wires located at the distal end of the reinforcement body have a curved shape having no corner portion”. Examiner first notes that the reinforcement body has not first introduced “a distal end” so use of the definite article “the” is improper. 
Secondly, regarding Claims 3, 12, and 18 Examiner submits the negative limitation “a curved shape having no corner portion” is unclear as the specification as not clearly defined what is and is not a corner. Support for this limitation is recited in a conclusory fashion. In all embodiments the wires appear to have various “corners”. 
	Regarding Claim 4, Applicant makes reference to a “the distal end portion of the reinforcement body” without first introducing “a distal end portion of the reinforcement body” it is unclear if such a “distal end portion” is the same or different from the “a distal end portion of the shaft” introduced in Clm. 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by U.S. Patent No. 5,234,416 (“Macaulay”).

an elongated tube shaped shaft (11), the elongated tube shaped shaft having an inner layer (20) having a lumen (14) along a longitudinal direction, an outer layer (17, 18, 22) covering an outer peripheral side of the inner layer (see Fig. 3, 4), and a reinforcement body (21) disposed on the outer peripheral side of the inner layer;
the outer layer having a distal outer layer (18) on a distal end portion of the shaft, an intermediate outer layer (17) proximal to the distal outer layer, and a proximal outer layer (e.g. 22 – see at sections 12 and/or 13) proximal to the intermediate outer layer; and
wherein the intermediate outer layer is more flexible (see Detailed Description, Par. 4, 15) and thicker (see Fig. 3 and 4) than the proximal outer layer, and a distal end of the reinforcement body is located proximal to a distal end of the intermediate outer layer (see Fig. 3 and 4).
Regarding Claim 2, Macaulay discloses the reinforcement body comprises metallic wires woven into a mesh shape (see Fig. 5, 5A).
Regarding Claim 4, Macaulay discloses that the distal end portion of the reinforcement body (see generally Fig. 5), an intersection portion in which the wires overlap each other is disposed (see Fig. 5), and the wires overlapping each other in the insertion portion are fixed (i.e. in the case of Macaulay the wires are fixed by a thermosetting polymer, Abstract – see Fig. 3 and 4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) as applied above.
Regarding Claim 5, Macaulay discloses the reinforcement body having a thickness of 0.003” (0.076mm), wherein the reinforcement body comprises metallic wires embedded inside the outer layer (see Fig. 3 and 4).

Regarding Claim 6, Macaulay discloses that a distance between a distal end position of the intermediate outer layer and a distal end position of the reinforcement body can range from about 1 – 10mm and preferably about 2-2.5mm (see Fig. 3; Detailed Description, Par. 13) or less (see Fig. 4). As such, it would have been obvious 
Regarding Claim 8, Macaulay discloses that the distal outer layer has a hardness of “about a Shore 70 A [22 Shore D] to about a Shore 90 A [39 Shore D]”, the intermediate outer layer should have a hardness of “about a Shore 80 [29 Shore D] to about a Shore 100 A [58 Shore D]”, whereby the proximal outer layer will be understood to be harder than that. As such, the disclosed hardnesses of the Macaulay catheter overlap with Applicant’s instantly claimed range. Examiner therefore submits that the disclosure of Macaulay obviates the construction of a catheter having the claimed ranges as an obvious design choice, whereby the precise hardnesses is understood to be dependent upon the exact application for the specific catheter within the vasculature.
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”).
Regarding Claim 11, Macaulay discloses a catheter (10) comprising:
an elongated tube shaped shaft (11), the elongated tube shaped shaft having an inner layer (20) having a lumen (14) along a longitudinal direction, an outer layer (17, 18, 22) covering an outer peripheral side of the inner layer (see Fig. 3, 4), and a reinforcement body (21) disposed on the outer peripheral side of the inner layer;

wherein the intermediate outer layer is more flexible (see Detailed Description, Par. 4, 15) and thicker (see Fig. 3 and 4) than the proximal outer layer, and a distal end of the reinforcement body is located proximal to a distal end of the intermediate outer layer (see Fig. 3 and 4).
Macaulay discloses the reinforcement body having a thickness of 0.003” (0.076mm), wherein the reinforcement body comprises metallic wires embedded inside the outer layer (see Fig. 3 and 4).
Macaulay discloses that the length of the intermediate section is less than the outside diameter thereof and that the intermediate section has a length from about 1 to 10mm (typically about 2 to about 2.5mm), with the outside diameter of the section ranging from about 0.09-0.15” (2.3-3.7mm), whereby the inside diameters thereof range from about 0.07-0.09” (1.78-2.3), although greater or lesser dimensions can be used (see Detailed Description, Par. 13). As such, assuming an outside diameter of 2.3mm (although “lesser dimensions may be used depending upon the particular end use of the catheter”), the thickness of the intermediate layer can be understood to be 0.52mm (or less), whereby the ratio of thickness of the intermediate outer layer to twice a thickness of the wires can be 3.42 (or less). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the intermediate 
Regarding Claim 15, Macaulay discloses a distal portion of the intermediate outer layer does not include the reinforcement layer (see Fig. 3 and 4).
Claim(s) 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) as applied above, and further in view of WIPO 2014/045703 (“Mitsumune”).
Regarding Claims 3 and 12, Macaulay discloses the invention substantially as claimed except that the distal end portions of the wires located at the distal end of the reinforcement body have a curved shape having no corner. However, Mitsumune discloses a related catheter (1) having a related wire based reinforcement layer (43) wherein the ends of the wires can be secured to one another thereby reducing the profiles of the corners (see Fig. 5 and 6) as an alternative means of securing the distal ends of the wires (compare with Figs. 7-8). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the curved securing method to secure the distal ends of the wires of the invention of Macaulay, as 
Regarding Claim 13, Macaulay, particularly as modified in view of Mtisumune, discloses that the distal end portion of the reinforcement body (see generally Fig. 5-6 of Mitsumune), an intersection portion in which the wires overlap each other is disposed and the wires overlapping each other in the insertion portion are fixed.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) as applied above, and further in view of U.S. Publication No. 2017/0000973 (“Otake”).
Regarding Claim 7, Macaulay discloses the invention substantially as claimed except for explicitly reciting the thread pitch of the metallic wires which are woven at regular pitches into a mesh shape such that it cannot be ascertained that the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body is 3 to 7x the pitch. Although, Macaulay does provide for the distance between the ends to be 2 to about 2.5mm, although greater and lesser dimensions are contemplated. However, Otake discloses a related reinforced catheter 
Regarding Claim 14, Macaulay discloses that a distance between a distal end position of the intermediate outer layer and a distal end position of the reinforcement body can range from about 1 – 10mm and preferably about 2-2.5mm (see Fig. 3; Detailed Description, Par. 13) or less (see Fig. 4). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body at any such values, including 
Macaulay discloses the invention substantially as claimed except for explicitly reciting the thread pitch of the metallic wires which are woven at regular pitches into a mesh shape such that it cannot be ascertained that the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body is 3 to 7x the pitch. Although, Macaulay does provide for the distance between the ends to be 2 to about 2.5mm, although greater and lesser dimensions are contemplated. However, Otake discloses a related reinforced catheter wherein the wire pitch ranges from 1.5 to 7mm (Par. 35) “not limited” with other pitches exemplified as 0.180mm, 0.150mm, 0.250 mm, and 0.200mm (see Table 1). As such, using the boundaries of the identified thread pitches (0.150mm to 2.5mm) a 3 to 7x range extends from 0.450mm to 17.5mm, a range that wholly encompasses the range of Macaulay’s identified difference between the end of the reinforcement structure and the end of the intermediate layer. Given the fact that the prior art identifies both that the length of the intermediate layer can be longer or shorter and that the pitch can be likewise varied, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Macaulay to comprise exemplary values whereby the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body is 3 to 7x the pitch in constructing a specific catheter of a specific size to treat a specific patient in a specific target location, see MPEP 2144.05, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA .
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) as applied above, and further in view of U.S. Patent No. 6,036,682 (“Lange”).
Regarding Claims 10 and 16, Macaulay discloses the invention substantially as claimed except that the distal outer layer contains a substance having an X-ray radiopacity. However, Lange discloses a related reinforced catheter (64) wherein radiopaque material (40) can be used in segments either set back from the distal end (see Fig. 7) or at the distal end (see Fig. 5 and 8). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal outer layer of the invention of Macaulay to comprise the radiopaque markings, instead of the intermediate layer, as disclosed by Lange, the two configurations being known to be suitable alternatives to one another. In the instant case Examiner submits that the ordinary artisan is capable of constructing a polymer which is radiopaque for the distal tip, but still maintains the desirable properties of reduced hardness as compared to the more proximal outer layer segments.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) in view of WIPO 2014/045703 (“Mitsumune”).
Regarding Claims 17, Macaulay discloses a catheter (10) comprising:

the outer layer having a distal outer layer (18) on a distal end portion of the shaft, an intermediate outer layer (17) proximal to the distal outer layer, and a proximal outer layer (e.g. 22 – see at sections 12 and/or 13) proximal to the intermediate outer layer; and
wherein the intermediate outer layer is more flexible (see Detailed Description, Par. 4, 15) and thicker (see Fig. 3 and 4) than the proximal outer layer, and a distal end of the reinforcement body is located proximal to a distal end of the intermediate outer layer (see Fig. 3 and 4).
Macaulay discloses the invention substantially as claimed except that the distal end portions of the wires located at the distal end of the reinforcement body have a curved shape having no corner. However, Mitsumune discloses a related catheter (1) having a related wire based reinforcement layer (43) wherein the ends of the wires can be secured to one another thereby reducing the profiles of the corners (see Fig. 5 and 6) as an alternative means of securing the distal ends of the wires (compare with Figs. 7-8). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the curved securing method to secure the distal ends of the wires of the invention of Macaulay, as disclosed by Mitsumune, to prevent separation/unraveling of the wires using a known and predictable means of securement. 
Regarding Claim 18, Macaulay, particularly as modified in view of Mtisumune, discloses that the distal end portion of the reinforcement body (see generally Fig. 5-6 of Mitsumune), an intersection portion in which the wires overlap each other is disposed and the wires overlapping each other in the insertion portion are fixed.
Regarding Claim 19, Macaulay discloses the reinforcement body having a thickness of 0.003” (0.076mm), wherein the reinforcement body comprises metallic wires embedded inside the outer layer (see Fig. 3 and 4).
Macaulay discloses that the length of the intermediate section is less than the outside diameter thereof and that the intermediate section has a length from about 1 to 10mm (typically about 2 to about 2.5mm), with the outside diameter of the section ranging from about 0.09-0.15” (2.3-3.7mm), whereby the inside diameters thereof range from about 0.07-0.09” (1.78-2.3), although greater or lesser dimensions can be used (see Detailed Description, Par. 13). As such, assuming an outside diameter of 2.3mm (although “lesser dimensions may be used depending upon the particular end use of the catheter”), the thickness of the intermediate layer can be understood to be 0.52mm (or 
Regarding Claim 20, Macaulay discloses that a distance between a distal end position of the intermediate outer layer and a distal end position of the reinforcement body can range from about 1 – 10mm and preferably about 2-2.5mm (see Fig. 3; Detailed Description, Par. 13) or less (see Fig. 4). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body at any such values, including values of 1 to 2mm (a range entirely encompassed by the disclosed range of Macaulay).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/16/2021